Citation Nr: 0401753	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.

The Board notes that via VA form 21-4138 dated in July 2002, 
the veteran indicated disagreement with the effective date of 
his increased evaluation to 70 percent.  While the RO noted 
in the August 2002 Supplemental Statement of the Case that 
the veteran did not submit any additional medical evidence to 
support a 70 percent rating prior to October 26, 2001, review 
of the file indicates the matter of an earlier effective date 
for the increased evaluation to 70 percent for post-traumatic 
stress disorder (PTSD) has not been fully addressed in a 
Statement of the Case.  The Board refers this matter to the 
RO for disposition.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238 (1999).


REMAND

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  The Court of Appeals for 
Veterans Claims (formerly Court of Veterans Appeals,) CAVC 
has held that section 5103(a), as amended by the VCAA and 
§ 3.159(b), as recently amended, requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  In 
this case, the RO issued assistance letters in July 2001 and 
November 2001.  The July letter acknowledged that the veteran 
filed a claim for an increased evaluation for PTSD, but 
failed to address what evidence was needed to establish an 
increased rating for PTSD.  And, other than advising the 
veteran that he would be notified to take an additional VA 
examination for PTSD, the letter fails to advise the veteran 
of his and VA's respective responsibilities in developing his 
claim.  The November assistance letter fails to mention the 
veteran's increased evaluation claim at all.  

The Board carefully considered whether the failure to advise 
the veteran of these matters resulted in legal prejudice.  In 
this regard, the Board notes a Report of Contact, which 
reflects the RO contacted the veteran's therapist and left a 
message requesting a copy of her last office note.  
Subsequently, the RO received a response from the therapist 
along with a progress note dated in May 2002.  A Deferred 
Rating Decision dated in May 2002 instructs "Ask veteran if 
he has any additional medical evidence to submit for PTSD 
other than VA treatment records."  There is no Report of 
Contact showing that the veteran was contacted or that any 
response was ever received regarding additional records.  
While the veteran submitted a private psychiatric evaluation 
in June 2002, the Board is unable to determine if additional 
pertinent records do or do not exist based on communications 
(or lack thereof) from him.  Therefore, the Board is unable 
to conclude that VA has fulfilled its duty to assist 
regardless of its failure to comply with VCAA notice 
requirements.  The failure to issue a development letter 
consistent with the notice requirements of the VCAA compels 
remand.  

The Board also notes that the July 2002 Statement of the Case 
provides the veteran with the old version of 38 C.F.R. 
§ 3.159, which discusses the well-groundedness standard and 
the responsibilities of the veteran and the VA associated 
with that standard.  Congress, through enactment of the VCAA, 
eliminated the well-grounded-claim requirement and enacted 
substantial additions and revisions to the law governing VA's 
duty to assist claimants in the development of their claims.  

Additional due process requirements may be applied as a 
result of the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   The RO 
should then conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter 
to include obtaining any medical records 
not currently on file that are identified 
pursuant to that letter.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for PTSD, 
currently evaluated as 70 percent 
disabling.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



